OPINION ON PETITION TO REHEAR.
TVii.Kes, J.
A very earnest petition to rehear is filed by the State in this case, and the Court is asked to reconsider and reverse its original holding.
The petition, taken alone, presents nothing new, but a very elaborate brief is presented by the *332Attorney-general, setting out very fully what it is feared will result from the holding, and going very elaborately into an argument of the questions passed on in the original hearing. Among other things it is said that foreign insurance companies will take advantage of this decision and avoid altogether the payment of taxes, and thus deprive the State of a very large and increasing source of revenue.
Of course every conpany which comes within the proper operation of the decision will be affected by it, but it will only apply to such as bring themselves strictly within its provisions, and it cannot be used as a pretext by companies not in like conditions, to evade the payment of any legitimate tax imposed. It is said by the Attorney-general that the construction placed upon the Act will permit foreign insurance companies to solicit, issue, and deliver policies, and to adjust losses through local agents or agencies in the State without payment of any taxes, provided they arrange to have the premiums sent by mail or express direct to the home office or other agency outside of the State. The opinion of this Court does not admit of siich construction, but on the contrary repels it, and holds that if the companies solicit, issue and deliver policies or do any other thing through local agents in this State, whether such agents are the express companies or the postal authorities, or agents exclusively of the *333company, they would not fall within either the letter or spirit of the decision.
We think that, under the facts of this case neither the express companies nor the postal authorities can be considered as the agents of the insurance companj1-, but they are, when used, the agents of the insured to transmit the premiums to the company’s offices beyond the State. Until the money reaches the home or foreign office of the company and is received by it, it is not the money of ■ the company, nor is the insured entitled to the renewal. If the money is lost en route, it is not the loss of the company, but of the insured. Premiums are not authorized, expressly or by implication, to be paid through the mail or express company, but only at the home or foreign office, and the renewal receipts are then delivered. It is true the Acts of 1891, Oh. 2, and of 1899, Oh. 432, provide, in substance, that life corporations of other States and foreign companies ceasing to transact new business in the State, shall continue to pay the taxes herein provided on business in force and until same be terminated.
We have no doubt but that a foreign company which enters the State after the passage of such an Act, or which, being in the ' State prior to its passage, remains, in the State and doing business in it after the Acts take effect, are subject to the provisions of the Acts even if they after-*334wards withdraw, but these acts do not apply in the present case, because the defendant company withdrew from the State in 1894, and was not doing business in the State when the Acts took effect in 1897 and 1S99. Nor was it made a condition upon which the company originally entered the State that it should continue to pay,, after its withdrawal, upon business then in force.
This decision does not in any way question the right of the Legislature to impose such tax requirements upon foreign corporations as it may see proper, as a condition for their entering the State, nor such as may be legitimate for their continuing to do business in the State, but it only applies to companies which withdraw from the State at a time when there is no Act in force taxing them for receiving premiums beyond the State and which .have not expressly nor impliedly consented to such taxes. The insurance Act of 1895, Ch. 160, Sec. 2, has no application to this' case, but only applies to the making or entering into contracts of insurance. The crucial •question in this case is whether the company,, under the facts stated, is “doing business” in the State. Unquestionably the Legislature may have made it a condition precedent to entering the State, that the company shall continue to pay taxes upon, its receipts after its withdrawal, and it no doubt can. make it a like condition for its. future withdrawal,, but it had not done so when. *335tbis company withdrew from the State, but tbe attempt in this case is to impose the tax after the company has withdrawn from the jurisdiction of the State.
The Attorney-general has formulated quite a number of hypothetical cases, none of which are covered by the terms of the present decision and which are not covered by this opinion. The decision is limited, as are all others, to the facts of the case, and is determinative only of the questions strictly. at issue in the case. Whether other companies occupy exactly the same status as the present company we are not advised, and we express no opinion as to those who do not occupy the same status. We think there is no error in the opinion originally rendered in the ease, and the petition to rehear is dismissed.